Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims
Claims 1-4, 7, 12 is/are amended.  Currently claims 1-15 are pending in this application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Honma et al (JP2005282805).
Regarding claim 1, Honma, Fig. 1,2, discloses a hydraulic tank for a machine, the hydraulic tank comprising: a casing 1a-1e defining an interior space, the casing having an outer surface, an inner surface opposite the outer surface, and a first return hydraulic fluid inlet 5 extending through the casing; and a first concave member 3a adjacent to the inner surface of the casing, the first concave member 3a and the inner surface of the casing defining a first passage (vertical passage with filter 2 as in Fig 2) in fluid communication with the first return hydraulic fluid inlet 5, the first concave member having a first concave member inlet end (top portion as in Fig 2) proximate to the first return hydraulic fluid inlet 5, a first concave member outlet end (at 3b) opposite from the first concave member inlet end, and a first concave member opening 4 proximate to the first concave member outlet end; and a first concave member bottom cap 3b attached to the first concave member 3a at the first concave member outlet end forming the end of the first passage (vertical passage).
As to claim 2, the casing further includes, fluid intake passage (at 7a), a top end 1a proximate the first return hydraulic fluid inlet, and a bottom end (floor not shown) opposite the top end; and wherein the first concave member 3a extends from proximate the first return hydraulic fluid inlet to proximate the bottom end (3b and 4 is considered proximate the floor relative to top portion).
Allowable Subject Matter
Claims 7-15 are allowed.
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments regarding claim 1 that “office action pointed to outlet pipe 4 of Honma as corresponding to the claimed first concave member opening (prior to the amendment). However, the outlet pipe 4 of Honma is located in bottom wall 3b in Honma. (See, Honma, Fig. 2.) It is not "proximate to the first concave member outlet," rather it is at the bottom or outlet of the return chamber” are not persuasive since the outlet pipe is at the outlet end (lower end) of concave member 3a since fluid returning from 5 would exit the interior of 3 through the opening 4 wherein the top end (with opening for return conduit) is the inlet end.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atif Chaudry at phone number 571-270-3768.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, or Craig Schneider can be reached at 571-272-3607, or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ATIF H CHAUDRY/Primary Examiner, Art Unit 3753